DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 5, and 11 have been amended as per Applicant’s amendment filed on November 02, 2021.  Claims 3, 4, 6-8, and 12 have been canceled.  Claims 1, 2, 5, 9, 10, and 11 are pending.

Allowable Subject Matter
Claims 1, 2, 5, 9, 10, and 11 are allowed.
The following is an examiner’s statement of reasons for allowance:
As to claim 1, none of the prior art found by the Examiner discloses the claimed aspects of:  A pixel driving circuit, comprising:  
a first transistor, wherein a source of the first transistor receives a high voltage source; 
a second transistor, wherein a source of the second transistor receives a data signal voltage, a gate of the second transistor receives a first scan signal, and a drain of the second transistor is connected to a gate of the first transistor; 
a third transistor, wherein a source of the third transistor receives the high voltage source; 
a fourth transistor, wherein a source of the fourth transistor receives the data signal voltage, a gate of the fourth transistor receives a second scan signal, and a drain of the fourth transistor is connected to a gate of the third transistor; and 

wherein the source of the second transistor is connected to a first data signal line, the source of the fourth transistor is connected to a second data signal line, the source of the first transistor and the source of the third transistor are short-circuited, and the drain of the first transistor and the drain of the third transistor are short-circuited;
wherein in a first frame, the first scan signal is at a high voltage potential, the second scan signal is at a low voltage potential, and the first transistor provides a first driving electric current tot he OLED; 
wherein in a second frame, the second scan signal is at the high voltage potential, the first scan signal is at the low voltage potential, and the third transistor provides a second driving electric current to the OLED;
wherein in a third frame, the first scan signal and the second scan signal are both at the high voltage potential, the first transistor provides the first driving electric current to the OLED, the third transistor provides the second driving electric current to the OLED, and a driving electric current flowing through the OLED is a sum of the first driving electric current and the second driving electric current; 
wherein the pixel driving circuit is driven by the first transistor in the first frame, the pixel driving circuit is driven by the third transistor in the second frame, and the pixel driving circuit is driven by the first transistor and the third transistor simultaneously in the third frame, and when high-brightness display is performed by the pixel driving circuit, the second transistor and the fourth transistor are turned on together to increase current flowing through the OLED.

As to claims 5 and 11, claims 5 and 11 are allowable for similar reasoning as that given above for claim 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sanjiv D Patel whose telephone number is (571)270-5731.  The examiner can normally be reached on Monday - Friday, 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on 571-272-7687.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/Sanjiv D. Patel/Primary Examiner, Art Unit 2622                                                                                                                                                                                                        
11/12/2021